In concurring with the conclusion reached in the above cause, I do so for the reason that petitioner is performing the duties of his employment and there is in fact no real contestant against his claim of right to perform such duties. It seems to me that the court should leave for determination the question of whether or not there was a vacancy created by the legislative act under consideration until such time as said question is properly presented in a proceeding where it is necessary to decide the same in order to dispose of the matters in controversy. Under the record in this case, as presented here, I do not deem that such question is before the court.
BUSBY, J., concurs in the above views.